Citation Nr: 0215670	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
PTSD.  The notice of disagreement was received in December 
1998, the statement of the case was issued in June 1999, and 
a substantive appeal was received in October 1999.  The 
veteran was afforded a Board hearing at the RO in August 
2002.  

Additional evidence was received by the RO in September 2002 
and forwarded to the Board.  The veteran's representative 
waived RO consideration of the newly submitted evidence.  
However, the Board notes that there is no longer a regulatory 
requirement that the veteran submit a waiver of RO 
consideration of such evidence.  See 67 Fed. Reg. 3099 (Jan. 
23, 2002).  Therefore, the Board has considered this newly 
submitted evidence in its decision herein.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran 
suffers from PTSD related to a verified inservice stressor.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records, private 
treatment records, and comrade statements.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Moreover, in an 
April 2001 letter and a February 2002 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the veteran 
was afforded a hearing before a Member of the Board in August 
2002 and an additional 60-day period to submit further 
evidence.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in August 1967, the veteran's systems were 
clinically evaluated as normal.  In his August 1967 report of 
medical history, the veteran denied experiencing dizziness or 
fainting spells, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry.  A 
September 1967 psychiatric evaluation reflects a diagnosis of 
immature personality disorder.  The examiner noted that he 
found no evidence of mental illness, but the veteran seemed 
to have a very poor concept of his responsibilities in terms 
of his own actions and responsibility related to 
interpersonal situations.  In August 1968, the veteran 
complained of dizziness, insomnia, and startle anxiety for 
one week.  It was noted that he had had an episode of 
hyperventilation and that he was working 12 to 14 hours a 
day.  In February 1969, the veteran complained of 
palpitations, light-headedness, and anxiety.  Upon separation 
examination dated in May 1969, the veteran's systems were 
clinically evaluated as normal.  In his May 1969 report of 
medical history, the veteran reported experiencing frequent 
trouble sleeping, dizziness or fainting spells, and 
depression or excessive worry.  

Service personnel records demonstrate the veteran served as a 
military policeman and security guard during his service in 
Vietnam.  He was assigned to the 557th MP Company from June 
1968 to March 1969.  

Upon VA examination dated in November 1969, the veteran 
complained of back trouble and painful teeth and gums.  
Physical examination revealed no neurological disease, but 
complaints of pain in the lower cervical and upper thoracic 
spine region with minimal findings.

A July 1971 psychological evaluation notes that the veteran 
was frequently angry.  It was noted that he would hold back 
his anger until it built up inside him then he would 
periodically explode and lose his temper.  The veteran also 
reported being fearful of crowds, withdrawn, and anxious.  
The evaluation report reflects no diagnosis.  An August 1971 
private discharge summary demonstrates that the veteran was 
discharged with a diagnosis of anxiety neurosis.  It was 
noted that the veteran was very dependent and seemed to be 
fearful of asserting himself.  

A May 1973 letter from the director of a private mental 
health clinic demonstrates that the veteran had been referred 
to that clinic by a physician at a VA medical facility.  A 
June 1978 private medical statement demonstrates that the 
veteran was treated in 1977 for paranoid ideas, thinking that 
people had it in for him, death wishes, belief that his 
Vietnam experience caused him problems, and stress.  It was 
noted that the veteran was withdrawn.  A diagnosis of anxiety 
neurosis, severe, with paranoid ideation was noted.  

Private hospitalization records dated in 1978 demonstrate a 
discharge diagnosis of anxiety neurosis.  It was noted that 
the veteran's psychiatric history dated back to 1968 when he 
was in the military.  The veteran admitted to one prior 
episode of a visual hallucination.  On admission, he reported 
that everything was too close up and that people around him 
were out of proportion.  Mental status examination revealed 
the veteran was markedly unsure of himself and his speech was 
spontaneous with long duration of utterances.  Progression of 
thought was generally logical and goal-oriented.  There was 
no current perceptual disorder, but he did have some bizarre 
ideation.  The veteran was fully oriented and there were no 
signs of organic brain syndrome.  During his hospital course, 
the veteran underwent psychological testing, which revealed 
that the veteran appeared to be a person with exaggerated 
feelings of negative self-worth.  He was depressed, 
chronically anxious, and somewhat obsessional, especially 
concerning issues of masculinity, basic acceptance, 
achievement, and his own mental stability.  The data 
suggested such poor reality contact that psychosis could not 
be ruled out.  A diagnostic impression of primary affective 
disorder, depressed state, was noted.  

A February 1998 statement from a licensed clinical social 
worker demonstrates that the veteran had been a patient of 
his approximately ten years earlier, but his records were 
esponged after eight years.  The social worker recalled 
seeing the veteran for treatment of depression secondary to 
PTSD.  He also recalled that the veteran responded well to 
treatment and his prognosis was good.  

Upon VA examination dated in September 1998, it was noted 
that the veteran had been married three times.  The veteran 
reported being involved in a major prison riot during his 
military service and being struck with a metal chair as he 
made his escape from a mob of prisoners.  It was noted the 
veteran was treated on an outpatient basis at that time.  
Mental status examination revealed there was no evidence of 
tangentiality, loosening of associations, or flight of ideas.  
His speech was delivered in a moderate tone and pace.  His 
thought processes showed no evidence of psychotic process and 
no delusional material was elicited.  The veteran's ability 
to recall remote, recent, and more immediate data appeared to 
be intact.  The veteran did not appear to be hallucinating, 
but he did report both auditory and visual hallucinations 
many years ago.  His mood was pleasant and friendly and his 
affect was described as fairly bright.  The veteran continued 
to report symptoms of generalized anxiety at times and panic 
attacks at times.  The examiner noted the veteran reported 
only very minimal symptoms that might be considered as part 
of a PTSD picture, but he clearly did not meet the diagnostic 
criteria for a PTSD diagnosis.  Diagnoses of generalized 
anxiety disorder and panic disorder by history were noted.  
The examiner noted the claims folder appeared to indicate a 
persistent history of diagnoses of anxiety disorder, at one 
time with paranoid features, and with panic disorder.  The 
examiner also stated that in his opinion, the veteran did not 
meet the criteria for a diagnosis of PTSD, but he did 
continue to show residuals of his nonservice-connected 
anxiety disorder with panic attacks, which was now reportedly 
in fairly good remission with psychiatric medication.  

In an August 1998 statement, the veteran reported falling 
asleep while driving in a convoy in May 1968 and striking a 
Vietnamese girl on a bicycle.  He also reported seeing his 
brother, who was also in the service, in a hospital after 
being wounded.  The veteran reported working in a stockade 
when a riot broke out and being wounded during that episode.  
Finally, the veteran reported seeing Vietnamese children 
going through garbage looking for food.  

A statement from Dr. James Williams, a private physician, 
dated in October 1998 demonstrates that the veteran had been 
his patient since March 1976.  Dr. Williams noted that the 
veteran had a history of psychiatric treatment prior to that 
time.  Dr. Williams also stated that since the veteran had 
been under his care, it was evidence that he suffered from 
PTSD, anxiety, depression, and panic disorder.  He opined 
that this was an illness that the veteran would battle for 
the rest of his life and he would need long-term medication 
and medical care.  

A November 1998 statement from a private licensed clinical 
social worker demonstrates that the veteran had been seen on 
an outpatient basis from July to November 1995.  He received 
a psychiatric evaluation, medication management, and 
individual therapy during that time for a generalized anxiety 
disorder and panic disorder without agoraphobia.  It was 
noted that his history indicated that he was first 
hospitalized and treated for similar problems in 1970 after 
returning from military service in Vietnam.  It was also 
noted that the veteran worked on some interpersonal issues 
and stress management during therapy.  When he was last seen, 
his panic attacks were well regulated.  

An October 1999 letter from a licensed professional 
counselor, mental health provider, and director of a Vet 
Center indicates that the veteran had completed three 
psychiatric assessment sessions.  It was noted that the 
veteran's military duties consisted of guarding convoys and 
serving as a military policeman.  It was noted that there was 
a riot at a facility in Vietnam where the veteran served as a 
guard and he was injured by rioting prisoners.  The veteran 
reported being terrified of the inmates during the riot and 
feeling that his life was in danger.  It was noted the 
veteran still had memories of that day and the following two 
weeks.  The counselor stated that the veteran appeared to 
have PTSD symptoms, most of which seemed to be intrusive in 
nature.  It was also noted that the veteran's current 
employment as a police officer may have exacerbated his 
wartime traumatic stress and he currently suffered from panic 
attacks.  It was noted that the panic attacks could be 
connected with the PTSD or his condition could be 
differentiated as Panic Disorder or other disorder.  
Diagnoses of PTSD, chronic (provisional), rule out panic 
disorder without agoraphobia, were noted.  

In January 2000, the RO received private treatment records 
dated from 1986 to 1999.  These records demonstrate that in 
1986, the veteran sought treatment and complained of feeling 
"hyper," loss of libido, and experiencing memory loss.  The 
"hyper" feeling was noted as associated with anxiety.  It 
was noted that the veteran had free-floating anxiety without 
any clear panic episodes.  He reported having a low energy 
level except at work and he denied any depressed moods.  The 
veteran also reported a history of considerable alcohol use.  
The veteran's approach to the interview was noted as highly 
circumstantial and mildly pressured.  He affect appeared 
mildly depressed.  Intellect and judgment were grossly 
intact, though his circumstantiality made him inefficient in 
his thinking.  There were no clinical manifestations of 
psychosis.  It was noted that information was incomplete due 
to the veteran's failure to return for a follow-up 
appointment.  It was also noted that the veteran had a 
significant alcohol problem and that many of his problems 
might be associated with that, particularly his memory loss, 
loss of libido, and apparent depression.  A July 1999 record 
indicates that the veteran reported having anxiety attacks 
and panic symptoms since his return from Vietnam.  His affect 
was noted as appropriate and his mood and speech were both 
normal.  Thought processes and judgment were intact and 
insight was fair.  There were no hallucinations, delusions, 
or suicidal or homicidal ideations.  The veteran complained 
of being a loner and having difficulty getting along with 
others.  Clinical notes from veteran support group meetings 
indicate that the veteran reported worrying about how his 
actions during the prison riot in service were perceived by 
those who wrote up the incident.  The veteran also reported 
being afraid to return from Vietnam.  

A March 2000 statement from Dr. Von Buttlar, a VA staff 
psychiatrist, indicates that the veteran was being followed 
for PTSD.  It was also noted that his illness remained severe 
and had not responded to therapy to a point that enabled him 
to stay in contact with others over a long period of time.  
This severely interfered with his personal relationships as 
well as his job performance.  It was noted that his continued 
panic attacks further decreased his ability to function at 
work.  A September 2000 statement from the same psychiatrist 
notes that the veteran experienced overwhelming stress during 
a riot at the Long Binh stockade in Vietnam in August of 
1968.  It was noted that he was beaten at that time and he 
had since suffered from symptoms of PTSD.  It was also noted 
that the veteran continued to have significant symptoms that 
infringed upon his ability to work as well as his general 
quality of life.  

In March 2001, the RO received copies of VA treatment records 
dated from 1998 to 2001.  These records demonstrate notations 
of social isolation, difficulty concentrating, depression, 
disordered eating, and panic attacks.  A history of PTSD was 
also noted.  It was noted that the veteran had obsessive-
compulsive tendencies.  Clinical records dated in 2000 
indicate some continued panic attacks and occasional startle 
response when waking up in the morning.  

A May 2001 statement on VA letterhead and signed by Dr. 
Richard Newhouse, a staff psychiatrist, indicates diagnoses 
of chronic PTSD and mood disorder-depressed secondary to 
medical conditions (diabetes mellitus, hypertension, chronic 
prostatitis, and obesity) were noted.  The psychiatrist noted 
that he had treated the veteran from January 1998 to the fall 
of 2000.  It was noted that the veteran had been involved in 
a prison riot during his service in Vietnam and within two to 
three months of his separation from service he began to 
experience severe anxiety, depression, altered startle 
response, avoidance of large crowds, nightmares, sleep 
disturbance, memory impairment, and hypervigilance.  It was 
also noted that those symptoms continued.  

At his May 2001 RO hearing, the veteran testified to being 
assigned to a prison in Long Binh as a prison guard during 
his military service.  At the time of the prison riot in 
August 1968, the veteran stated that he was working the main 
gate to the exercise yard.  He testified that the prisoners 
jumped the military police inside the compound and at some 
point the military police officers started to come across the 
exercise yard toward him.  He reported unlocking the door so 
that they could get out, but being unable to close the gate 
on the prisoners that followed.  The veteran testified that 
he was overpowered by the prisoners while trying to close the 
gate and beaten with a chair.  He reported being treated at a 
dispensary with a shot of cortisone.  He stated that the 
investigators of the riot questioned him as to why he opened 
the gait, when he could have contained the riot by keeping it 
closed.  The veteran stated he could not allow the military 
police officers to be killed by the rioting prisoners.  The 
veteran also testified to his brother being wounded in 
Vietnam by a landmine and visiting him in a hospital.  He 
testified that his biggest problem with PTSD was social 
isolation and having no relationships.  He also stated that 
medication had helped his sleep difficulties.  

Comrade statements dated in May 2001 indicate that a riot 
occurred at the Long Binh Stockade in August 1968 resulting 
in the deaths of several inmates and military police staff.  

Upon VA examination dated in July 2001, the examiner noted 
that a review of the claims folder and the veteran's hearing 
testimony revealed that the veteran did not sustain any 
significant injuries during the prison riot in service and 
that the riot itself was not verifiable.  Following his 
return from service, the veteran reported experiencing sexual 
problems, dizziness, and anxiety attacks.  It was noted that 
he began to experience panic attacks about five years ago, 
which were currently controlled with medication.  His last 
panic attack was noted as three weeks earlier when he had 
recurrent thoughts that someone close to him was going to 
die.  The veteran reported having to fight anhedonia, lack of 
energy, and depressed mood all of the time.  The veteran 
reported feeling more depressed when he thought of Vietnam.  
He also reported little trouble sleeping currently and an 
occasional dream about being in a maze in Vietnam.  It was 
noted the veteran was not active in any club or organization 
and had no close friends.  Mental status examination revealed 
facies and mood of mild depression throughout.  There were no 
delusions or hallucinations and no speech or thought 
disorder.  The examiner did note mild anxiety.  Trouble 
concentrating was apparent in the veteran's inability to 
recall objects after five minutes.  There was no evidence of 
paranoia and the veteran was able to give details of his 
alleged trauma in Vietnam without arousal or isolation of 
affect.  

The VA examiner noted that the veteran reported no intrusive 
thoughts or recurrent nightmares related to Vietnam.  He also 
noted that although the veteran interacted minimally with 
others, he apparently performed adequately on his job and his 
only close friend was the Chief of Police.  The veteran 
reported dysthymic depressive symptoms and symptoms of 
anxiety and panic attacks during the examination which were 
currently well controlled.  The examiner opined that a 
traumatic event outside the range of normal human experience 
was not documented for this veteran and there was no evidence 
of re-experiencing of such an event or events.  A diagnosis 
of generalized anxiety disorder with panic attacks, but not 
agoraphobia was noted.  The examiner opined that the criteria 
for PTSD were not met currently or from the veteran's report 
in the past.  

VA treatment records dated from 2001 to 2002 demonstrate 
diagnoses of PTSD.  The veteran's sleep was noted as 
occasionally disrupted by middle insomnia.  The veteran's 
energy was also noted as low.  Clinical notes also reflect 
complaints of intrusive thoughts about trauma in Vietnam, 
depression, and lack of initiative.  An October 2001 clinical 
note indicates that the veteran reported he was beaten during 
the prison riot in 1968 and it was a traumatic event for him.  

In support of his claim, the veteran has submitted treatise 
evidence discussing the riot at Long Binh Stockade in August 
1968.  He has also submitted written statements collected by 
military investigators with the names of those giving the 
statements redacted. 

A January 2002 statement from Dr. Von Buttlar indicates that 
the veteran was being treated by the physician for PTSD and 
that supporting evidence that described the veteran's 
reported stressor and his connection to it had been found.  

A comrade statement received in March 2002 indicates that he 
and the veteran stayed in the same barracks and hung out 
together while working the Long Binh jail.  The comrade 
stated that on the night of the riot, the veteran was working 
one of the gates in the compound and he was called in as part 
of the reaction force to break up the riot.  The comrade 
stated that the veteran was severely beaten on his post, as 
were most all of the guards on duty that night.  He also 
stated that the prisoners burned and destroyed a large 
percentage of the prison.

At his August 2002 Board hearing, the veteran stated that 
during the August 1968 prison riot, he was unable to close a 
prison gate after opening it to allow military police 
officers out of the prison grounds.  He reported that the 
prisoners came through the gate and he was kicked and hit 
with a metal chair.  The veteran testified that he saw the 
stockade psychiatrist on three or four occasions several 
months after the riot.  He denied being in combat while 
stationed in Vietnam.  The veteran stated that he began to 
have sexual function problems shortly after his discharge 
from service.  He stated that he first sought treatment for 
what he knew to be psychiatric problems in 1971.  The veteran 
reported having nightmares about Vietnam in the past and 
currently thinking about Vietnam or being reminded of it on a 
weekly basis.  He also reported having mood swings and 
suicidal thoughts.  

Records from the veteran's employer dated in August 2002 
demonstrate that he was suspended without pay for a period of 
one week for conduct unbecoming an officer.  Statements 
indicate the veteran was rude and hostile to a physician and 
his staff.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The Board notes that prior to the effective date 
of this regulation on June 18, 1999, and at the time of the 
October 1998 rating action on appeal, the old requirements 
for service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996).  As previously 
noted, generally when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-313.  Although the 
three requirements remain essentially unchanged under the new 
regulation, the Board concludes that the new regulation is 
most favorable to the veteran and thus will be applied by the 
Board.  

Following a full and thorough review of the evidence of 
record, the Board concludes that with all reasonable doubt 
resolved in the veteran's favor, service connection for PTSD 
is warranted.

The Board recognizes that the September 1998 VA examiner and 
the July 2001 VA examiner each opined that the veteran did 
not meet the criteria for a diagnosis of PTSD.  In regard to 
the July 2001 VA examination report, the examiner stated that 
a traumatic event outside the range of normal human 
experience was not documented for this veteran and there was 
no evidence of re-experiencing of such an event or events.  
However, the Board notes that the diagnostic criteria in 
recent DSM editions differ substantially.  The DSM-III-R 
required that a stressor be "outside the range of usual 
human experience" and be "markedly distressing to almost 
anyone."  As previously noted, service connection for PTSD 
currently requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
DSM-IV).  The DSM-IV criteria are individualized and specify 
that a person must have been "exposed to a traumatic event" 
and must have had a response that involved "intense fear, 
helplessness, or horror."  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Thus, it appears that the July 2001 VA examiner 
based his opinion on inapplicable criteria.  Additionally, 
the veteran's alleged stressor had not been verified at the 
time of that examination.  

Therefore, because the July 2001 VA opinion was based on the 
inapplicable DSM-III-R criteria and given before confirmation 
of the veteran's alleged stressor had been associated with 
the claims folder, the Board finds it to be of reduced weight 
and credibility.  The Board further concludes that the 
September 1998 VA examiner's opinion that the criteria for a 
diagnosis of PTSD had not been met is outweighed by those of 
the veteran's treating psychiatrists who have seen him on a 
regular basis as well as the private psychiatric opinion of 
Dr. Williams who has treated the veteran since 1976, and the 
findings of licensed clinical social workers or mental health 
counselors noted in the record.  

The veteran's claim is supported by statements from the 
veteran's treating VA psychiatrists (Drs. Von Buttlar and 
Newhouse) reflecting diagnoses and treatment of chronic PTSD 
as well as VA treatment records noting diagnoses of PTSD, a 
statement from Dr. Williams indicating that the veteran 
suffered from PTSD, and statements from licensed clinical 
social workers indicating diagnoses of PTSD.  Furthermore, 
the veteran's service medical records demonstrate complaints 
of startle anxiety and insomnia as well as reports of 
depression or excessive worry.  Thus, the Board concludes 
that competent medical evidence of a diagnosis of PTSD has 
been presented.  

The record further demonstrates treatise and comrade evidence 
documenting that the August 1968 riot at the Long Binh 
Stockade did take place.  The veteran has also provided a 
statement from a comrade indicating that he was working as a 
guard on the night that the riot started.  This evidence as a 
whole is consistent with the veteran's service personnel 
record which demonstrates a military occupational specialty 
of military police officer and security guard.  The Board 
recognizes that there is some inconsistency in the record as 
to the severity of any injuries received by the veteran 
during the riot.  However, the Court has held that although a 
noncombat veteran's testimony alone is insufficient proof of 
a stressor, there need not be corroboration in every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  Thus, the Board 
concludes that credible supporting evidence that the claimed 
in-service stressor occurred has been presented.  

Finally, medical evidence demonstrating a link between the 
veteran's current symptoms and the in-service stressor has 
been presented.  The May 2001 statement of Dr. Newhouse 
demonstrates a diagnosis of chronic PTSD and notes that the 
veteran was involved in a prison riot during his service in 
Vietnam.  That statement is consistent with March 2000, 
September 2000, and January 2002 statements from VA staff 
psychiatrist, Dr. Von Buttlar, indicating that the veteran 
was being followed for PTSD and that he had experienced 
overwhelming stress during a riot at the Long Binh Stockade 
in Vietnam in August 1968.  The Board concludes that this 
evidence is sufficient to establish a medical link between 
the veteran's current symptoms and the in-service stressor.  

The Board recognizes that the evidence in this case is less 
than overwhelming.  However, with all reasonable doubt 
resolved in the veteran's favor, the Board is compelled to 
conclude that all necessary elements have been met and 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

